Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-2, 4-5, 7-8, 10, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mensah, U.S. pat. Appl. Pub. No. 2013/0297965, in view of Okada, U.S. pat. Appl. Pub. No. 2006/0255926.
	Per claim 1, Mensah discloses a management device which manages a network comprising one or more nodes, comprising a processor configured to:
a) acquire first data in digital (binary) format which includes error state of connection between the nodes in the network (see par 0021-0022), and
b) in response to a detection of a request for other device connected to the management device to troubleshoot the error state of the connection between the nodes in the network, generating and transmit to the other device second data in a viewer format that graphically present the error state of connection between the nodes in the network (see par 0024-0025), wherein the other device is not installed with a management program for processing the first data in binary format (see par 0043).
Mensah does not explicitly teach converting the first (error state) data to the second data in viewer format. However, Okada teaches that data acquired from network such as error state data is usually binary data that would need to be converted to a viewer format to be viewed by user on a display device (see Okada, par 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize such data conversion in Mensah because it would have enabled generating second data in viewer format for displaying at other device in the network (see Mensah, par 0043).
Per claim 2, Okada teaches converting detected error state or alarm data into XML format (see Okada, par 0057).
	Per claim 4, Mensah teaches storing/logging the errors (see Mensah, par 0021). Mensah does not explicitly teach storing the occurrence time point of the phenomenon and information identifying the phenomenon. However, Okada teaches logging event data that includes time point of the occurred event/phenomenon and information identifying the event/phenomenon (see Okada, par 0068-0071). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mensah with Okada teaching because it would have enabled providing more detail of event information to the user.
Per claim 5, Mensah teaches that first data comprises state information related to the state of the node, i.e., connection error (see par 0021).
	Per claim 7, Mensah does not explicitly teach restoring the second data to the first data. Mensah however teaches sending diagnostic data to the service provider (see par 0048), wherein diagnostic data comprises fault codes in the original first data format (see par 0020).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize such conversion of second viewer data to first data because it would have enabled the user terminal sending diagnostic data to the management system or the service provider (see par 0048).
Claims 8, 10, 12, 14 and 16 are similar in scope as that of claims 1-2 and 4-5.


3.	Claims 3, 6, 11, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mensah and Okada and further in view of Dutta, U.S. pat. Appl. Pub. No. 2017/0359222.
	Per claims 3, 13 and 15, neither Mensah nor Okada teach removing data related to intellectual property of the network from the first data. However, Dutta discloses a system for acquiring network data wherein data related to intellectual property of the network to be removed from the collected data before collected data can be used for other purposes (see Dutta par 0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mensah with Dutta teaching because it would have ensured confidential data of the system to be protected from unauthorized use (see Dutta par 0042).
	Per claims 6 and 17-20, neither Mensah nor Okada teach collecting data showing connection relationship of the nodes. However, Dutta teaches collecting different types of data in the network including data showing connection relationship of the nodes (see Dutta par 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mensah with Dutta teaching because it would have enabled constructing a complete view/topology of the network (see Dutta par 0035).



Response to Amendment
4.	Applicant’s arguments filed August 22, 2022 with respect to claims 1-8 and 10-20 have been considered but are not deemed persuasive.
	Applicant alleges that cited art of record fail to disclose the claimed invention because the art of record does not teach converting and sending second data to other device in response to a request for other device connected to the management device to troubleshoot the error state of connection between nodes in the network. Applicant asserts that Mensah’s terminal is only configured to display output data. Examiner disagrees.
	Mensah indeed teaches, in a preferred embodiment, sending instructions to a user terminal to troubleshoot the error state of connection between nodes in the network in response to a request from the user terminal (see par 0024-0025).
	Thus, it is submitted that Mensah discloses the alleged limitation.
	Per claim 7, applicant alleges that Kamiyama does not teach restoring the second data to the first data.
	Examiner submits that Mensah discloses the alleged limitation as set forth above.

Conclusion
 5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
9/2/22